FILE COPY



                                            BILL OF COSTS

           TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                          No. 07-16-00022-CV

Mayo Foundation for Medical Education and Research and Latigo Petroleum, LLC

                                                   v.

                                         Courson Oil & Gas, Inc.

                (No. 2060 IN 31ST DISTRICT COURT OF ROBERTS COUNTY)


Type of Fee                    Charges       Paid       By
Motion fee                     $15.00        E-PAID     David Keltner
Motion fee                     $10.00        E-PAID     David Keltner
Motion fee                     $10.00        E-PAID     Leigh Ann Bunker
Motion fee                     $10.00        E-PAID     David Keltner
Reporter's record              $89.70        UNKNOWN    Movant
Supreme Court chapter 51 fee   $50.00        E-PAID     David Keltner
Indigent                       $25.00        E-PAID     David Keltner
Statewide efiling fee          $30.00        E-PAID     David Keltner
Filing                         $100.00       E-PAID     David Keltner




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                           Court costs in this cause shall be paid as per
                               the Judgment issued by this Court.

       I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.


                                                 IN TESTIMONY WHEREOF, witness my hand
                                                 and the Seal of the COURT OF APPEALS for
                                                 the Seventh District of Texas on August 3,
                                                 2017.


                                                 Vivian Long
                                                 VIVIAN LONG, CLERK